Reasons for Allowance
Applicant’s response dated 11/18/2021 has been received and made of record.
The terminal disclaimer filed 11/18/2021 has been approved. 
Claim 20 is amended. Claim 22 is canceled. 
Claims 10-21 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 11/18/2021 directed to amended claim 20 (and its dependent claims) are persuasive. The double patenting rejection of claims 10-22 is obviated by the terminal disclaimer. As such, no rejections remain outstanding. The limitations of the claims are similar to those of the parent application, 16/324,465 (US Patent 10911508 B2) and are allowed under a similar rationale. See the corresponding Remarks dated 07/01/2020 in that case file. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453